DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: 
	It appears claim 13 should be dependent on claim 12 based on the limitations of the claim 13 being directed to a method and consistent with the limitations already disclosed in claim 2.	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by

	With respect to claim 1, VDA discloses a pressure sensor module comprising: a base electrode surrounding at least a part of a bottom electrode [218], an anchor arrangement on top of the base electrode comprising at least two electrically conductive walls that both surround at least a part of the bottom electrode, an electrically conductive layer that covers at least the bottom electrode and the anchor arrangement such that a cavity is formed between the bottom electrode, the anchor arrangement and the electrically conductive layer, and wherein the proportionate area of the electrically conductive walls in a cross section extending from the surface of the inner wall of the anchor arrangement facing the cavity to the surface of the outermost wall of the anchor arrangement facing away from the cavity in a plane parallel to the plane of the bottom electrode is equal to or less than 10% (see annotated Figure 2A below)

    PNG
    media_image1.png
    547
    919
    media_image1.png
    Greyscale



	With respect to claim 3, VDA discloses wherein the electrically conductive walls of the anchor arrangement are in electrical and mechanical contact with the base electrode (See Figure 2A ¶[0029]).
	With respect to claim 4, VDA discloses wherein the proportionate area of the electrically conductive walls in the cross section has approximately the same value in all planes that are parallel to the bottom electrode and positioned between the electrically conductive layer and the base electrode (see Figure 2A).
	With respect to claim 5, VDA discloses wherein the pressure sensor module is positioned on top of an integrated circuit [M1-M5] (See Figure 2A; CMOS back-end)
	With respect to claim 6, VDA discloses wherein the proportionate area of the electrically conductive walls in the anchor arrangement within the cross section is at least 0.5% (See Figure 2A)
	With respect to claim 7, VDA discloses wherein the anchor arrangement has a rectangular shape (See Figure 2A).
	With respect to claim 8, VDA discloses wherein the anchor arrangement further comprises electrically conductive vias between the at least two electrically conductive walls of the anchor arrangement which are also connected to the base electrode and to the electrically conductive layer and wherein the proportionate area of the electrically conductive walls and vias in the total cross section extending from the surface of the inner wall of the anchor arrangement facing the cavity to the surface of the outermost wall of the anchor arrangement facing away from the cavity in a plane parallel to the 
	With respect to claim 9, VDA discloses wherein the anchor arrangement further comprises electrically conductive structures between the at least two electrically conductive walls of the anchor arrangement which are also connected to the base electrode and the electrically conductive layer and wherein the proportionate area of the electrically conductive walls and structures in the total cross section extending from the surface of the inner wall of the anchor arrangement facing the cavity to the surface of the outermost wall of the anchor arrangement facing away from the cavity in a plane parallel to the plane of the bottom electrode is between 0.5% and 10% (See Figure 2A; two individual vias between two electrically conductive walls).
	With respect to claim 10, VDA discloses wherein the top of the electrically conductive walls of the anchor arrangement facing the electrically conductive layer is topographically flat due to chemical mechanical polishing (See Figure 2A).	It is noted that VDA does not disclose chemical mechanical polishing however the claim is a product-by-process claim. It has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, as the top of the electrically 
	With respect to claim 11, VDA discloses wherein an isolation layer [Dialectric etch-stop layer] is formed on top of the bottom electrode and below the cavity (See Figure 2A)
Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Nackaerts et al. (U.S. Publication No. 2013/0328142 A1; hereinafter Nackaerts)
	With respect to claim 12, Nackaerts discloses a method for forming a pressure sensor module, the method comprising: forming at least two trenches [424] surrounding at least a part of an area by patterning of a sacrificial layer [416], depositing an electrically conductive material [426] on top of the sacrificial layer and in the trenches such that an anchor arrangement comprising at least two electrically conductive walls is formed (see Figure 4(h)), removing a portion of the electrically conductive material (See ¶[0043]; optional planarization step can be applied to vias including CVD tungsten), depositing an electrically conductive layer [426] covering at least the anchor arrangement and the sacrificial layer and removing the sacrificial layer through at least one etch opening in the electrically conductive layer such that a cavity [140] is formed below the electrically conductive layer (See Figure 4(k)) and wherein the proportionate area of the electrically conductive walls in a cross section extending from the surface of the inner wall of the anchor arrangement facing the cavity to the surface of the outermost wall of the anchor arrangement facing away from the cavity in a plane parallel to the plane of the electrically conductive layer is between 0.5% and 10% (See Figure 4(l)).

	With respect to claim 13, Nackaerts discloses wherein the electrically conductive layer forms a suspended membrane [103] (See Figure 4(i))
	With respect to claim 14, Nackaerts discloses wherein the pressure sensor module is positioned on top of an integrated circuit [100] (see ¶[0038]).
	With respect to claim 15, Nackaerts discloses wherein a portion of the electrically conductive material is removed by chemical mechanical polishing (See ¶[0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	- Besling et al. (U.S. Publication No. 2014/0338459 A1) discloses a pressure sensor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN HAN/Primary Examiner, Art Unit 2818